            Case 5:19-cr-00394-SVW Document 5 Filed 12/06/19 Page 1 of 1 Page ID #:33

                                                                                          ^   ~i'w.~~
                             ~                                                                     —~

                        '~   ~~




                                          UNITED STATES DISTRICT COURT ~~CrPLt ~ ~ ~ ^i '~'f,^~T ~: i ;;,
                                                                          ~11 T111Q ~. i::'~
                                                                                             ii. QY ~r~f.~.l c
                                         CENTRAL DISTRICT OF CALIFORNIA         ~_ Ja'►"E~s~~

                                                                 CASE NUMBER:
UNITED STATES OF AMERICA                                                                  ED19-0641M
                                                     PLAINTIFF
                  V.

                                                                        REPORT COMMENCING CRIMINAL
ROBERT STAHLNECKER
                                                                                        ACTION
USMS# 74768-112                                   DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

1• Date and time of arrest: 12/06/2019/UNK TIME                                  ❑x AM    ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
   any other preliminary proceeding:         ~ Yes      ❑x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):       ~x Yes       ❑ No

4. Charges under which defendant has been booked:

    Title 18 U.S.C.115(a)(1)(B); 875(c) and 223(a)(1)(C)

S. Offense charged is a:         ~x Felony     ❑Minor Offense          ❑Petty Offense         ❑Other Misdemeanor

6. Interpreter Required:         ~x No   ❑Yes        Language:

7• Year of Birth: 1971

8. Defendant has retained counsel:           ~x No
    ❑ Yes        Name:                                                  Phone Number:


9• Name of Pretrial Services Officer notified: Duty Officer

10. Remarks (if any):


11. Name: J. Autry                                         (please print)

12. Office Phone Number:951-276-6120                                        13. Agency: USMS

14. Signature:                                                              15. Date: 12/06/2019


CR-64 (05/18)                                REPORT COMMENCING CRIMINAL ACTION
